In an action to recover damages for libel, plaintiff appeals from an order of the Supreme Court, Putnam County, dated March 24, 1977, which denied his motion to "suppress” a certain change which an employee of defendant Westchester Rockland Newspapers, Inc., made in his deposition or, in the alternative, to continue the deposition of the said employee. Order reversed, without costs or disbursements, and motion granted to the extent that plaintiff may continue the deposition of Joseph M. Ungaro, limited to the question as to which the answer was changed. The continued deposition shall proceed at a time and place to be fixed in a written notice of not less than 10 days, to be given by plaintiff, or at such time and place as the parties may agree. Under the circumstances of this case, plaintiff-appellant should be permitted to continue the deposition to the limited extent indicated herein. Latham, J. P., Shapiro, Suozzi and Mollen, JJ., concur.